Case: 2:20-cv-00063-NCC Doc. #: 23 Filed: 03/04/21 Page: 1 of 1 PageID #: 566



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                      NORTHERN DIVISION

 MATTHEW J. DAMLOW,                                 )
                                                    )
                   Petitioner,                      )
                                                    )
             V.                                     )         No. 2:20-CV-63 NCC
                                                    )
 DAN REDINGTON,                                     )
                                                    )
                   Respondent,                      )

                                   MEMORANDUM AND ORDER

          Before the Court is petitioner's motion for reconsideration of the dismissal of his petition

for writ of habeas corpus brought pursuant to 28 U.S.C. § 2254. After reviewing the grounds raised

by petitioner, the Court will decline to alter or amend the judgment of this Court. The Court

concludes that petitioner's motion fails to point to any manifest errors oflaw or fact, or any newly

discovered evidence. Instead, the motion can be said to merely revisit old arguments. Petitioner

is therefore not entitled to reconsideration of the dismissal of his petition, and his motion will be

denied.

          Accordingly,

          IT IS HEREBY ORDERED that petitioner's motion for reconsideration of the dismissal

of his petition for writ of habeas corpus [Doc. #22] is DENIED.

          IT IS FURTHER ORDERED that no certificate of appealability shall issue.

          Dated this ~ a y of March, 2021.



                                                    RONNIE L. WHITE
                                                    UNITED STATES DISTRICT IDDGE
